EXHIBIT JAGUAR MINING INC. Consolidated Financial Statements December 31, 2007 and 2006 AUDITORS' REPORT TO THE SHAREHOLDERS OF JAGUAR MINING INC. We have audited the consolidated balance sheets of Jaguar Mining Inc. as at December31, 2007 and 2006 and the consolidated statements of operations and comprehensive loss and deficit and cash flows for each of the years in the three year period ended December 31, 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December31, 2007 and 2006 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2007 in accordance with Canadian generally accepted accounting principles. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 24, 2008 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements of Jaguar Mining Inc. and all the information contained in this annual report are the responsibility of management and have been approved by the Board of Directors.These financial statements and all other information have been prepared by management in accordance with accounting principles generally accepted in Canada.Some amounts included in the financial statements are based on management’s best estimates and have been derived with careful judgment.In fulfilling its responsibilities, management has developed and maintains a system of internal controls.These controls ensure that transactions are authorized, assets are safeguarded from loss or unauthorized use, and financial records are reliable for the purpose of preparing financial statements.The Board of Directors carries out its responsibilities for the financial statements through the Audit Committee.The Audit Committee periodically reviews and discusses financial reporting matters with the Company’s auditors, KPMG LLP, as well as with management.These financial statements have been audited by KPMG LLP, Chartered Accountants, on behalf of the shareholders. Daniel R. Titcomb James M. Roller President and CEO Chief Financial Officer March 24, 2008 1 JAGUAR MINING INC. Consolidated Balance Sheet (Expressed in thousands of U.S. dollars) December 31, December 31, 2007 2006 Assets Current assets: Cash and cash equivalents (Note 16) $ 45,711 $ 14,759 Cash in trust (Note 13(b)) 837 - Accounts receivable - 1,742 Inventory (Note 3) 10,724 5,297 Prepaid expenses and sundry assets (Note 4) 11,897 4,812 Unrealized foreign exchange gains (Note 5(b)) 1,680 - Forward purchases derivative asset (Note 5(a)) 924 - 71,773 26,610 Prepaid expenses and sundry assets (Note 4) 13,913 9,657 Unrealized foreign exchange gains (Note 5(b)) - 709 Net smelter royalty (Note 6) 1,225 1,535 Restricted cash (Note 7) 3,102 6,027 Property, plant and equipment (Note 8) 82,945 39,162 Mineral exploration projects (Note 9) 61,273 40,430 $ 234,231 $ 124,130 Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ 14,426 $ 6,034 Notes payable (Note 10) 11,699 5,274 Current taxes payable 2,086 591 Asset retirement obligations (Note 11) 269 289 Forward sales derivative liability (Note 5(a)) 9,844 3,388 38,324 15,576 Forward sales derivative liability (Note 5(a)) 5,580 6,828 Notes payable (Note 10) 83,920 10,550 Future income taxes (Note 12) 2,182 421 Asset retirement obligations (Note 11) 2,706 1,380 Total liabilities 132,712 34,755 Shareholders' equity Common shares (Note 13(a)) 141,316 106,834 Warrants (Note 13(b)) 245 4,072 Stock options (Note 13(c)) 19,218 8,745 Contributed surplus (Note 13(d)) 1,153 1,149 Deficit (60,413 ) (31,425 ) 101,519 89,375 Commitments (Notes 5,8, 9, and 17) Subsequent events (Note 18) $ 234,231 $ 124,130 See accompanying notes to consolidated financial statements. On behalf of the Board: Gary E. German Director Daniel R. Titcomb Director 2 JAGUAR MINING INC. Consolidated Statements of Operations and Comprehensive Loss and Deficit (Expressed in thousands of U.S. dollars, except per share amounts) Year Ended Year Ended Year Ended December 31, December 31, December 31, 2007 2006 2005 Gold sales $ 47,834 $ 21,179 $ 8,510 Production costs (25,172 ) (13,195 ) (6,932 ) Other cost of goods sold (3,141 ) (447 ) (4,521 ) Depletion and amortization (5,232 ) (2,376 ) (1,773 ) 14,289 5,161 (4,716 ) Operating expenses: Exploration 2,365 183 85 Stock-based compensation (Note 13(c)) 10,750 5,990 1,791 Administration 10,273 7,375 4,474 Management fees (Note 15(a)) 747 739 1,014 Accretion expense (Note 11) 138 27 7 Other 2,126 486 356 Total operating expenses 26,399 14,800 7,727 Loss before the following (12,110 ) (9,639 ) (12,443 ) Unrealized loss on forward derivatives (Note 5(a)) 4,284 6,823 3,393 Realized loss on forward derivatives (Note 5(a)) 5,624 - 150 Unrealized gain on forward foreign exchange derivatives (Note 5(b)) (972 ) (709 ) - Realized gain on forward foreign exchange derivatives (Note 5(b)) (2,718 ) (846 ) - Foreign exchange gain (2,280 ) (1,871 ) (1,093 ) Amortization of deferred financing expense - 698 - Interest expense 11,170 270 184 Interest income (4,601 ) (1,582 ) (1,631 ) Gain on disposition of property (Note 9(i)) (381 ) - - Other non-operating expenses 1,663 - - Total other expenses 11,789 2,783 1,003 Loss before income taxes (23,899 ) (12,422 ) (13,446 ) Income taxes (Note 12) Current income taxes 2,086 591 185 Future income taxes (recovered) 1,675 (267 ) (793 ) Total income taxes 3,761 324 (608 ) Net loss and comprehensive loss for the year (27,660 ) (12,746 ) (12,838 ) Deficit, beginning of year as reported (31,425 ) (18,711 ) (5,913 ) Adjustment to opening deficit (Note 2) 165 - Deficit as restated (31,260 ) (18,711 ) (5,913 ) Shares aquired for cancellation (Note 13(a)(ii)) (1,493 ) (2 ) - Interest income - share purchase loans (Note 13(a)(iii)) - 34 40 Deficit, end of year $ (60,413 ) $ (31,425 ) $ (18,711 ) Basic and diluted net loss per share (Note 14) $ (0.52 ) $ (0.30 ) $ (0.41 ) Weighted average common shares outstanding (Note14) 53,613,175 43,114,563 31,266,914 See accompanying notes to consolidated financial statements. 3 JAGUAR MINING INC. Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) Year Ended Year Ended Year Ended December 31, December 31, December 31, 2007 2006 2005 Cash provided by (used in): Operating activities: Net loss and comprehensive income for the year $ (27,660 ) $ (12,746 ) $ (12,838 ) Items not involving cash: Unrealized foreign exchange (gain) loss 7,907 (97 ) 172 Stock-based compensation 10,750 5,990 1,791 Amortization of deferred financing costs - 698 - Non-cash interest expense 2,953 - - Accretion expense 138 27 7 Future income taxes (recovered) 1,675 (267 ) (793 ) Depletion and amortization 5,232 2,376 1,773 Amortization of net smelter royalty 310 - - Interest on loans receivable - (102 ) (1,051 ) Unrealized loss on forward sales derivatives 4,284 6,823 3,393 Unrealized gain on foreign exchange contracts (972 ) (709 ) - Gain on disposition of property (381 ) - - Reclamation expenditure (157 ) (105 ) - Change in non-cash operating working capital Accounts receivable 1,742 (1,161 ) (581 ) Inventory (2,624 ) (2,193 ) 1,916 Prepaid expenses and sundry assets (11,659 ) (8,041 ) (4,046 ) Accounts payable and accrued liabilities 8,424 1,269 2,551 Current taxes payable 1,495 591 - 1,457 (7,647 ) (7,706 ) Financing activities: Repayment of loans receivable - - 649 Issuance of common shares, special warrants and warrants, net 30,138 56,102 5,125 Shares purchased for cancellation (2,089 ) (4 ) - Repayment of debt (6,086 ) (2,078 ) (1,406 ) Increase in debt 64,604 14,965 - 86,567 68,985 4,368 Investing activities Mineral exploration projects (27,233 ) (24,663 ) (9,947 ) Decrease (increase) in restricted cash 2,925 (6,027 ) - Advances to Prometálica Mineração Ltda - - (1,622 ) Repayment from Prometálica Mineração Ltda - - 4,509 Purchase of property, plant and equipment (35,859 ) (25,422 ) (9,560 ) (60,167 ) (56,112 ) (16,620 ) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents 3,095 - - Increase (decrease) in cash and cash equivalents 30,952 5,226 (19,958 ) Cash and cash equivalents, beginning of year 14,759 9,533 29,491 Cash and cash equivalents, end of year $ 45,711 $ 14,759 $ 9,533 Supplemental cash flow information (Note 16) See accompanying notes to consolidated financial statements. 4 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2007 and 2006 1. Nature of Business: The activities of Jaguar Mining Inc. (the "Company") are directed towards developing and operating mineral projects in Brazil. 2. Significant Accounting Policies: Existing Accounting Policies: (a) Consolidation: These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries; Mineração Serras do Oeste Ltda. (“MSOL”) and Mineração Turmalina Ltda. (“MTL”).All significant intercompany accounts and transactions have been eliminated on consolidation. (b) Cash and cash equivalents: The Company considers deposits in banks, certificates of deposit and short-term investments with remaining maturities of three months or less at the time of acquisition to be cash and cash equivalents (Note 16).Cash held on deposit as security is classified as restricted cash (Note 7). (c) Inventory: Gold in process and ore in stockpiles are stated at the lower of average production cost or net realizable value.Production costs include direct labour, benefits, direct material and other direct product costs including depletion and amortization.Raw materials and mine operating supplies are stated at the lower of cost, on a first-in first-out basis, or replacement cost. The nature of the leaching process inherently limits the ability to precisely monitor inventory levels.As a result, the metallurgical balancing process is constantly monitored and the engineering estimates are refined based on actual results over time.The ultimate recovery of gold from a leach pad will not be known until the leaching process is concluded. (d) Net smelter royalty: The Company records its net smelter royalty at cost.Amortization of the net smelter royalty is calculated on a units of production basis.Royalty revenue is recognized when the Company has reasonable assurance with respect to measurement and collectability. (e) Property, plant and equipment: The Company’s plant and equipment are recorded at cost and are amortized over the useful life of the asset as follows: Processing plants - 10 years, straight line Vehicles - 5 years, straight line Equipment - 5-10 years, straight line Leasehold improvements - over term of lease, straight line Mining properties - unit of production method based upon the mine’s estimated economically proven and probable reserves (f)Impairment: The carrying value of all categories of plant and equipment and net smelter royalty are reviewed for impairment whenever events or circumstances indicate the recoverable value may be less than the carrying amount.The net recoverable amount is based on estimates of undiscounted future net cash flows expected to be recovered from specific assets or groups of assets through use or future disposition. Impairment charges are recorded in the reporting period in which determination of impairment is made by management. 5 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2007 and 2006 2. Significant Accounting Policies (continued): Existing Accounting Policies (continued): (g)Mineral exploration projects: The Company considers its exploration costs to have the characteristics of property, plant and equipment.As such, the Company defers all exploration costs, including acquisition costs, field exploration and field supervisory costs relating to specific properties until those properties are brought into production, at which time, they will be amortized on a unit-of-production basis based on their estimated economic life or until the properties are abandoned, sold, or considered to be impaired in value, at which time an appropriate charge will be made.After a mine property has been brought into commercial production the related costs will be transferred to property, plant and equipment. The recoverability of the amounts shown for mining interests is dependent on the existence of economically recoverable reserves, the ability to obtain financing to complete the development of such reserves and meet its obligations under various agreements, and the success of future operations or dispositions. (h)Income taxes: The Company accounts for income taxes under the asset and liability method.Under this method of tax allocation, future income and mining tax assets and liabilities are determined based on differences between the financial statement carrying values and their respective income tax bases (temporary differences).Future income tax assets and liabilities are measured using the rates expected to be in effect when the temporary differences are likely to reverse.The effect on future income tax assets and liabilities of a change in tax rates is included in income in the period in which the change is substantively enacted.The amount of future income tax assets recognized is limited to the amount that is more likely than not to be realized. The tax basis of the Company's Brazilian assets converted at period-end exchange rates results in temporary differences. (i) Reclamation costs: The Company recognizes the liability arising from legal obligations associated with the retirement of long-lived assets that result from the acquisition, construction, development and/or normal operation of a long-lived asset.The fair value of a liability for an asset retirement obligation is recorded in the period in which it is incurred.When the liability is initially recorded, the cost is capitalized by increasing the carrying amount of the related long-lived asset.The Company amortizes the amount added to the asset using the depreciation method established for the related asset.The amortization expense is included in the statement of operations and accounted for in accumulated amortization.An accretion expense in relation with the discounted liability over the remaining life of the mining properties is accounted for in the statement of operations and added to the asset retirement obligation.The liability is adjusted at the end of each period to reflect the passage of time and changes in the estimated future cash flows underlying the obligation.Upon settlement of the liability, a gain or loss is recorded. (j) Foreign currency translation: The U.S. dollar is considered to be the functional currency of the Company and of its subsidiaries.Monetary assets and liabilities of the Company's Brazilian operations, including future income taxes, are translated into U.S. dollars at the rate of exchange in effect at the balance sheet date, and non-monetary assets and liabilities are translated at the historical rate of exchange.Transactions in foreign currencies are translated at the actual rates of exchange.Foreign currency gains and losses are recognized in income. 6 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2007 and 2006 2. Significant Accounting Policies (continued): Existing Accounting Policies (continued): (k) Revenue recognition: The Company produces gold doré which is further refined by a third party and sold to international banks.Revenue is recognized when title is transferred, delivery is effected to the international banks, and when the Company has reasonable assurance with respect to measurement and collectability. (l) Stock-based compensation: The Company has a stock-based compensation plan, which is described in Note 13(c).The Company accounts for all stock-based payments using the fair value based method.Under the fair value based method, compensation cost attributable to options granted is measured at fair value at the grant date and amortized on a straight line basis over the vesting period.No compensation cost is recognized for options that employees forfeit if they fail to satisfy the service requirement for vesting. (m) Net loss per share: Basic loss per share is computed by dividing loss available to common shareholders by the weighted average number of common shares outstanding during the period.The treasury stock method is used to calculate diluted income per share.Diluted income per share is similar to basic income per share, except that the denominator is increased to include the number of additional common shares that would have been outstanding assuming that options and warrants with an average market price for the period greater than their exercise price are exercised and the proceeds are used to repurchase common shares. (n) Use of estimates: The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, particularly mineral properties, inventories and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenue and expenses during the periods.Actual results could differ from those estimates. (o) Derivative financial instruments: The Company uses certain derivative financial instruments, principally forward sales contracts, to manage commodity price exposure on gold sales.Derivative financial instruments are used for risk management purposes and not for generating trading profits.Derivative financial instruments are not accounted for as hedges.Unrealized gains and losses on the derivative financial instruments are recognized in the statement of operations and are primarily a result of the difference between the forward spot price of the gold and the forward sales contract price. (p) Stripping Costs: Costs associated with the removal of overburden and other mine waste materials that are incurred in the production phase of mining operations are included in the cost of the inventory produced in the period in which they are incurred, except when the charges represent a betterment to the mineral property.Charges represent a betterment to the mineral property when the stripping activity provides access to reserves that will be produced in future periods that would not have been accessible without the stripping activity.The Company capitalizes costs related to a betterment of the mineral property.The charges are amortized over the reserve accessed by the stripping activity usingthe unit-of-production method. 7 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2007 and 2006 2.Significant Accounting Policies (continued:) New Accounting Policies: Effective January 1, 2007 the Company adopted the new CICA Handbook Standards relating to financial instruments.These new standards have been adopted on a prospective basis with no restatement of prior period financial statements. (q) Accounting Principles Issued and Implemented: (i) Section 3855, “Financial Instruments - Recognition and Measurement” provides guidance on the recognition and measurement of financial assets, financial liabilities and derivative financial instruments.This new standard requires that all financial assets and liabilities be classified as either: held-to-maturity, held-for-trading, loans and receivables, available-for-sale, or other financial liabilities.The initial and subsequent recognition depends on their initial classification. • Held-to-maturity financial assets are initially recognized at their fair values and subsequently measured at amortized cost using the effective interest method. Impairment losses are charged to net earnings in the period in which they arise. • Held-for-trading financial instruments are carried at fair value with changes in fair value charged or credited to the statement of operations in the period in which they arise. • Loans and receivables are initially recognized at their fair values, with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method.Impairment losses are charged to net earnings in the period in which they arise. • Available-for-sale financial instruments are carried at fair value with changes in the fair value charged or credited to other comprehensive income.Impairment losses relating to an other than temporary impairment are charged to net earnings in the period in which they arise. • Other financial liabilities are initially measured at cost or at amortized cost depending upon the nature of the instrument with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method. • All derivative financial instruments meeting certain recognition criteria are carried at fair value with changes in fair value charged or credited to income or expense in the period in which they arise. The standard requires the Company to make certain elections, upon initial adoption of the new rules, regarding the accounting model to be used to account for each financial instrument.This new section also requires that transaction costs incurred in connection with the issuance of financial instruments either be capitalized and presented as a reduction of the carrying value of the related financial instrument or expensed as incurred.If capitalized, transaction costs must be amortized to income using the effective interest method.This section does not permit the restatement of financial statements of prior periods. Following is a summary of the accounting model the Company has elected to apply to each of its significant categories of financial instruments outstanding as at January 1, 2007: Cash and cash equivalents Held-for-trading Restricted cash Held-for-trading Accounts receivable Loans and receivables Forward foreign exchange derivative asset Held-for-trading Forward purchase derivative asset Held-for-trading Accounts payable and accrued liabilities Other liabilities Forward sales derivative liability Held-for-trading Notes payable Other liabilities 8 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2007 and 2006 2.Significant Accounting Policies (continued): New Accounting Policies (continued): (q) Accounting Principles Issued and Implemented (continued): In addition, the Company has elected to account for transaction costs related to the issuance of financial instruments as a reduction of the carrying value of the related financial instruments. The adoption of this new section resulted in an adjustment to the carrying value of the Company’s previously recognized financial liabilities and a reduction of $165,000 to the opening deficit, a reduction of $2.1 million to deferred financing fees, and a reduction to notes payable of $2.3 million as at January 1, 2007. (ii) Section 1530, “Comprehensive Income”, along with Section 3251, “Equity” which amends Section 3250, “Surplus”, require enterprises to separately disclose comprehensive income and its components as well as net income in their financial statements.Further, they require enterprises to separately present changes in equity during the period as well as components of equity at the end of the period, including comprehensive income.Since the Company does not have any elements of comprehensive income, the adoption of these sections did not have any impact on the Company’s financial statements. (iii) Section 3865, “Hedges” allows optional treatment providing that hedges be designated as either fair value hedges, cash flow hedges or hedges of a self-sustaining foreign operation.Since the Company does not currently have hedging programs in place which qualify for hedge accounting, the adoption of this section did not have any impact on the Company’s financial statements. (r) Recently issued accounting pronouncements: (i) Financial Instruments Disclosure and Presentation: In December 2006, the CICA published Section 3862 Financial Instruments- Disclosures and Section 3863, Financial Instruments- Presentation.These standards introduce disclosure and presentation requirements that will enable financial statements’ users to evaluate, and enhance their understanding of, the significance of financial instruments for the entity’s financial position, performance and cash flows, and the nature and extent of risks arising from financial instruments to which the entity is exposed, and how those risks are managed. (ii)Capital Disclosures: In December 2006, the CICA published section 1535 of the Handbook, Capital disclosures, which requires disclosure of (i) an entity’s objectives, policies and processes for managing capital; (ii) quantitative data about what the entity regards as capital; (iii) whether the entity has complied with any capital requirements; (iv) if it has not complied, the consequences of such non-compliance.This information will enable financial statements’ users to evaluate the entity’s objectives, policies and processes for managing capital. (iii) Inventories: In January 2007, the CICA published section 3031 of the Handbook, Inventories, which prescribes the accounting treatment for inventories.Section 3031 provides guidance on determination of costs and its subsequent recognition as an expense, and provides guidance on the cost formulas used to assign costs to inventories. The Company is currently assessing the impact of these new recommendations on its financial statements.These standards must be adopted by the Company for the fiscal year beginning on January 1, 2008. 9 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2007 and 2006 3.
